Citation Nr: 0614621	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a liver 
abnormality.  

2.  Entitlement to service connection for a lung contusion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Albuquerque, 
New Mexico, VA Regional Office (RO).   

This case has previously come before the Board.  In August 
2004, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran had a hearing before the Board in September 2003.  
The Board notes that the Board member who conducted the 
September 2003 Board hearing is no longer employed with the 
Board.  By letter dated in March 2006, the veteran was 
advised that he had the right to another Board hearing.  He 
did not respond.  


FINDINGS OF FACT

1.  The veteran does not have a liver disorder.  

2.  A chronic lung disorder was not manifest during service.  
A lung contusion is not shown.  


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

2.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In August 2004, the veteran was 
sent VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the November 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).   The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in August 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claims.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002 & Supp. 2005) are not applicable.

Service medical records show the veteran was involved in a 
motor vehicle accident while in service in 1981.  He 
sustained multiple injuries to include a skull fracture, 
lacerated spleen, lung and pancreas contusions, and left A/C 
separation.  He contends that he has residuals from the 
accident, which affect his liver and lung.

The Board finds service connection is not warranted for a 
liver disorder or a lung disorder.  In regard to the liver, 
significantly, on VA examination in January 2005, the 
examiner specifically stated there was no evidence of liver 
or pancreatic disease.  Absent a current disability, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The report of examination notes 
no evidence, systemically, of any inflammation or infection, 
that all laboratory tests were normal, including liver 
function tests, and that computed tomography (CT) and 
magnetic resonance imaging (MRI) scans of the pancreas were 
normal.  The examiner noted that clinically insignificant 
cysts in the liver did not constitute disease and were 
possibly congenital.  The examiner added that it was 
extremely unlikely that any of the veteran's current 
complaints in the abdomen were related to the in-service 
accident in 1981.  The examiner noted that from 1981 to 1985, 
the veteran was doing well, with no abdominal complaints.  
The examiner added that, were the veteran to have developed 
chronic pancreatitis, and possibly liver dysfunction as a 
result of the accident, he would have had symptoms 
continually from the time of the accident, but instead was 
symptom free for 14 years.  The examiner specifically stated 
that the intermittent abdominal pain symptoms from 1995 to 
1998 were most likely attributable to biliary colic and the  
passage of gallstones that necessitated a cholecystectomy in 
May 1998.  The Board notes that the veteran's combined 100 
percent disability rating includes removal of gallbladder due 
to stones and losing organs.  The examiner noted that at that 
time, while there were adhesions between the inflamed 
gallbladder and the adjacent organs, the rest of the abdomen 
was free of any adhesions that might have followed injury or 
surgery in 1981.  

Furthermore, the examiner stated that if the veteran ever had 
pancreatitis, as was considered in the differential diagnosis 
by Dr. M. in 2000, the evidence would suggest that it was 
relapsing acute pancreatitis due to the passage of 
gallstones, not chronic pancreatitis in which pain was 
relatively constant, and in which CT/MRI and other tests 
would be expected to be abnormal between acute attacks.  The 
examiner stated that evidence of 'pancreatitis' at any time 
was very scant based on objective findings.  The report notes 
that despite repeatedly normal amylase and lipase levels over 
the years, Dr. M. did a fecal fat test in February 2000.  The 
examiner stated that the record indicated that he submitted a 
three-day collection , but that the laboratory result of 
February 28, 2000, indicates that the received sample was 
dated only for one day, not a three-day interval.  Thus, the 
examiner concluded that the result of '20.7 g/day' may well 
have been the total for three days, a total noted to not be 
provided in the laboratory report.  The examiner stated that 
therefore, the amount of fecal fat per day (20.7 divided by 
3) would be 6.9 grams per day, a value in the normal range.  
The report notes that values in chronic pancreatitis averaged 
30-60 grams per day.  The examiner stated that Dr. M.'s doubt 
about the diagnosis was reflected by his statements rejecting 
the likelihood of pancreatitis.  The examiner noted that even 
though Dr. M. considered it again on May 19, 2000, he was 
reluctant to proceed with endoscopic retrograde 
cholangiopancreatography (ERCP) based on weak evidence.  
Thus, the examiner concluded that there was no objective 
evidence to link pain after 1995 to events in 1981, 
regardless of the presence or absence of pancreatitis.  The 
examiner added that in the same way, Dr. M.'s note of 
February 18, 2000, saying that the veteran had 'multiple 
adhesions in his abdomen,' as a possible cause of pain, was 
refuted by:  1) lack of such adhesions visualized at surgery 
in 1998; 2) lack of any clinical episodes of bowel 
obstruction; and 3) normal small bowel follow-through x-ray 
result in January 2000.  Therefore, the examiner stated there 
was nothing to connect any current abdominal 'digestive' 
complaint with the events in 1981.  

The Board notes the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  His statements do not constitute 
competent medical evidence that he has a liver disorder 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence is the January 2005 VA examination report 
establishing that the veteran does not have a liver disorder.  
The examination report is remarkably detailed and thorough, 
and the examiner's opinion is unequivocal.  Such evidence is 
far more probative than the speculative private evidence, the 
veteran's unsupported lay opinion and/or literature that is 
not specific to this veteran.

As to the issue of service connection for a lung contusion, 
the November 2004 VA examination report notes that following 
the in-service motor vehicle accident, the veteran was 
comatose and on a ventilator for five days.  The examiner 
noted complaints of chronic pain under the right rib.  

The examiner specifically stated that service connection for 
a lung contusion was not warranted since it was not likely 
that the pain was due to a lung contusion, noting that lung 
contusions usually healed without any sequelae, and chronic 
pain would be very unusual from a contusion.  To the extent 
the examiner opined that the pain could be attributable to 
the motor vehicle accident, the opinion is too speculative.  
The Board notes the examiner also suggested a relationship 
between the pain and cholecystectomy in 1998, spinal trauma, 
and liver disease.  As noted, the evidence establishes that 
the veteran does not have liver disease.  To the extent that 
the examiner attributed pain to cysts on the liver, the 
veteran is not service connected for cysts on the liver.  The 
January 2005 VA examiner specifically stated that the cysts 
were clinically insignificant, did not constitute disease, 
and were possibly congenital.  Regardless, the November 2004 
VA examiner stated that the pain probably did not result from 
the motor vehicle accident in service, noting no complaints 
of chronic right-sided chest pain until the last few years.  
Absent competent evidence of disease or injury productive of 
disability, service connection is not warranted.  See 
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  As 
noted, the veteran's opinion in regard to etiology and 
diagnosis is not competent.  Espiritu, supra.  The most 
probative evidence establishes that the veteran does not have 
a lung contusion.  .

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  








ORDER

Service connection for a liver disorder is denied.

Service connection for a lung contusion is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


